                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

      Richard Edward Whelchel,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:19-cv-00138-MR
                                       )
                 vs.                   )
                                       )
            Andrew Saul,               )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 15, 2020 Order.

                                               January 15, 2020
